MEMORANDUM **
Craig Mitchell Morris appeals his forty-one month sentence imposed following his guilty plea conviction for one count of being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We lack jurisdiction and dismiss.
Morris contends that the district court abused its discretion for not granting a downward departure of his criminal history category because the seriousness of his criminal history is overstated. We lack jurisdiction to review the district court’s discretionary decision not to grant a downward departure. United States v. Wetchie, *432207 F.3d 632, 636 (9th Cir.), cert. denied, 531 U.S. 854, 121 S.Ct. 134, 148 L.Ed.2d 87 (2000).
Morris also contends that the district court abused its discretion by only granting a one-level downward departure for the plethora of grounds he requested. We lack jurisdiction to review the extent of a discretionary downward departure. United States v. Riggins, 40 F.3d 1055, 1058 (9th Cir.1994).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.